Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This action is in response to the submission of 11/29/2021. Claims 1, 4, 5, 7-9, 12, 13, and 15 are presently pending. Claims 2,3,6, 10, 11, and 14 have been canceled by the Applicant. 

Information Disclosure Statement

Information Disclosure Statement submitted on 11/29/2021 has been considered.

Allowable Subject Matter

Claims 1, 4, 5, 7-9, 12, 13, and 15 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 8, 9, and 15 (and their respective dependent claims) are allowed.

As to closest prior art of record:

Curry discloses a system that uses position information of equipment, players, etc. to select cameras, camera shot types, camera angles and the like. Figure 20A shows a menu interface that provides a production director with different viewing options and camera switching controls. The Figure 20A menu interface allows for selection of POV cameras showing the perspectives of different players (e.g., left tackle, left guard, etc.) on the field (¶ [188]). Figure 20B shows an end user game viewing options menu and Figures 22 and 23 allow the end users to select POV shots of different players. Curry ¶ [216] also describes a Player Manual Viewing Option (see menu item 3 in Figure 20B) for allowing a user to select to view the perspective of athletes as they play using cameras and microphones mounted on the players.

While Curry provides for selecting menu items to view outputs of cameras worn by certain players, Curry is deficient at least with respect to disclosing receiving, from a server, user interface (UI) information and displaying, simultaneously with the displaying of the first video and based on the UI information, a UI including selectable UI elements representing each of the one or more movable objects, wherein the UI information includes UI element location information about locations on the UI of the UI elements, and the UI element location information includes information for mapping the locations on the UI of the UI elements to locations of the cameras mounted on the one or more movable objects based on camera location information transmitted by each of the cameras in synchronization with the corresponding second video, as recited in independent claim 1.

Alonso, USPGPUB 2013/0066448 (hereinafter “Alonso”) discloses a sports telemetry method and system for collecting performance metrics and data (Abstract, Figs. 5, and 15). Alonso is silent on at least with respect to disclosing receiving, from a server, user interface (UI) information and displaying, simultaneously with the displaying of the first video and based on the UI information, a UI including selectable UI elements representing each of the one or more movable objects, wherein the UI information includes UI element location information about locations on the UI of the UI elements, and the UI element location information includes information for mapping the locations on the UI of the UI elements to locations of the cameras mounted on the one or more movable objects based on camera location information transmitted by each of the cameras in synchronization with the corresponding second video, as recited in independent claim 1.

Therefore, claims 1, 8, 9, and 15 comprise a unique combination of elements that are not taught or suggested by the art of record, available to the Examiner at this time, when considering the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843.  The examiner can normally be reached on Monday-Friday 8-7 ET flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on 571-272-19151915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421